DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  The words “have” and “include” should be “has” and “includes” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 24 are rejected under 103 as being unpatentable over Peschansky et al. (US 20090236877 A1) (hereafter Peschansky) in view of Examiner’s Official Notice.  Regarding Claim 1, Peschansky teaches all three elements of the claim (hereafter (15a), (15b), and (15c), respectively). Peschansky teaches
(15a), A method of manufacturing a vehicle including:; selecting a front frame module and a rear frame module for each vehicle, the front frame module being common for each vehicle and the rear frame module being common for each vehicle (Abstract: “A method of constructing vehicle frames of varying lengths from a flexible modular architecture is provided. The method comprises: providing substantially identical front and rear modules…”). While Peschansky doesn’t explicitly teach “receiving orders for a plurality of vehicles”, the Examiner takes Official Notice that it would be natural and obvious that manufacturers of consumer goods would “receive orders” for their products.  Therefore, it would have been obvious to a person of ordinary skill in this art at the time of filing to have Peschansky take/receive orders for a 
(15b), selecting a middle frame module from a plurality of middle frame modules for each vehicle based on the order, each middle frame module of the plurality of middle frame modules having a different size (Abstract: “The method comprises…providing middle modules with constant-section longitudinal rails that are formable to a variety of desired lengths.).
(15c), assembling the front frame module, the selected middle frame module, and the rear frame module together for each vehicle (Abstract: “A first frame, having a first frame length, is then assembled from the formed first middle module and substantially identical front and rear modules. After forming another middle module to a second length; a second frame, having a different frame length, may then be assembled from the second formed middle module and a second pair of substantially identical front and rear modules…”).
Regarding Claim 24, Peschansky teaches coupling a common suspension assembly to at least one of the front and rear frame modules of each vehicle, and adjusting a stiffness of the suspension assembly of each vehicle based on the selected middle frame module (Paragraph 0027: “Even after accommodating such a wide spectrum of wheelbase variations and body types, the need to accommodate multiple suspension types might require further design flexibility. Suspension needs vary widely over the spectrum of small to large utility and pickup truck applications, and may even vary within model lines. Differences in vehicle weight, towing capacity, and desired ride and handling characteristics make it nearly impossible for a single type and size of suspension to be used in all of the myriad vehicles to which the modular body-on-frame architecture may be applied. To overcome this problem, the modular body-on-frame architecture includes a modular bracket set which is configured to be attached to any of the rear 
Claims 16-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peschansky et al. (US 20090236877 A1) (hereafter “Peschansky”) in view of Julie et al. (WO 2012117204 A1) (hereafter “Julie”). Regarding Claim 16, Peschansky teaches a method of manufacturing a modular vehicle but does not teach middle frame modules with different seat quantities. Julie teaches that the plurality of middle frame modules includes a first middle frame module and a second middle frame module, and the first middle frame module is configured to support fewer seats than the second middle frame module (Figures 8A and 12, below; “Best Mode of Realizing the Invention” Paragraph 5: “Thus, it will be possible in particular to make a vehicle type sedan, coupe, or two-seater convertible, using a first body assembly 4A forming a driving position and a trunk, as shown in Figures 8A…or a utility van, using a second body assembly…or a vehicle of the minibus type, using a third bodywork assembly…as shown in Figure 12…).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Julie)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Julie)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle of Peschansky to provide middle frame modules with seats as taught by Julie. Doing so would provide “a new type of vehicle, including urban motor vehicle, which has a particularly simple structure, manageable, lightweight, but nevertheless resistant and protective, while being inexpensive to achieve.” as recognized by Julie (“Presentation of the Invention” Paragraph 8).	
Regarding Claim 17, Peschansky teaches a method of manufacturing a modular vehicle but does not teach seat-support coupling. Julie teaches coupling a seat support to the middle frame module (Paragraph 92: “…the central module will preferably comprise seat fixing members…” and Paragraph 95: “…each seat will therefore be fixed to the platform independently of the other seat…”).

	Regarding Claim 18, Peschansky teaches a method of manufacturing a modular vehicle but does not teach different length frame modules and different seat frame quantities. Julie teaches that each of the plurality of middle frame modules has a different length and includes a different number of seat frames (Figures 8A and 12 above; Paragraph 47: “…it will be possible, for example, to have batches of longitudinal members of different lengths, but with a generally similar structure, making it possible to modify and adapt the length of the central module, from the same base of crosspieces and crosspieces, depending the desired wheelbase of the vehicle 2.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle of Peschansky to provide modules of different lengths and seat capacities as taught by Julie. Doing so would yield a “vehicle chassis which offers a large functional space for transporting loads or passengers” as recognized by Julie (“Presentation of the Invention” Paragraph 4).
	Regarding Claim 19, Peschansky teaches a method of manufacturing a modular vehicle but does not teach a cab frame or floor frame. Julie teaches that each middle frame module includes a cab frame and a floor frame configured to support a seating area (Figure 1, below; Figures 8A and 12, above; “Best Mode of Realizing the Invention” Paragraph 5: “…it will be 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Julie)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle of Peschansky to provide a middle module cab frame and floor frame as taught by Julie. Doing so would “…allows a great freedom of arrangement since a large space available, substantially flat and of large area, is advantageously cleared over the entire top of the tray, on which the bodywork…can be arranged” as recognized by Julie (“Best Mode of Realizing the Invention” Paragraph 37).


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Julie)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle of Peschansky to couple at least one panel to the floor as taught by Julie. Doing so would “makes it possible to increase the width of the floor of the vehicle until it reaches substantially or even exceeds a width greater than or equal to that which separates the internal faces of the two wheels of the vehicle.” as recognized by Julie (Paragraph 51).
Regarding Claim 21, Peschansky teaches a method of manufacturing a modular vehicle and coupling a floor panel but does not teach different floor panel sizes. Julie teaches that determining the size of the floor includes selecting a size of the at least one floor panel from a 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle of Peschansky to provide floor panels of different sizes as taught by Julie. Doing so would offer a “new means of vehicle construction to simplify manufacturing and adapt easily and quickly to the needs of customers.” as recognized by Julie (“Presentation of the Invention” Paragraph 9).
Regarding Claim 25, Peschansky teaches a method of manufacturing a modular vehicle but does not teach left and right steering assemblies. Julie teaches the middle frame module including a left steering assembly mount and a right steering assembly mount, further including assembling a steering assembly to one of the left and right steering assembly mounts for each vehicle based on the order (Paragraph 88: “…the first frame of the front module will also be provided with the steering members, which may include, in a manner known in itself, a rack 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle of Peschansky to include a left or right steering assembly as taught by Julie. While Julie does not explicitly indicate the use of either left steering or right steering mounts, no feature or limitation of Julie’s design would preclude incorporation of either type of steering mount and a person having ordinary skill in the art would recognized the benefit of offering left or right steering capability. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Peschansky et al. (US 20090236877 A1) (hereafter “Peschansky”) in view of Julie et al. (WO 2012117204 A1) (hereafter “Julie”) and further in view of Chapman (US 8240748 B2). Regarding Claim 22, the combination of Peschansky and Julie teaches a method of manufacturing a modular vehicle and floor panel coupling but does not teach coupling the floor panels together or coupling to the floor frame. Chapman teaches that coupling the at least one floor panel to the floor frame includes coupling a plurality of floor panels to each other and the floor frame based on the order (Paragraph 26: “Modular vehicle 100 includes a base body unit 110, a plurality of wheels 130, a plurality of locking mechanisms 140, 142, a triangular truss system 160, and may also include a removable modular component (not shown). Cavity region 120 can be located within base body unit 110 for installation of a removable modular component, and can include a .

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Chapman)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle and floor panel coupling of the combination of Peschansky and Julie to provide a method of coupling floor panels to each other and to the floor as taught by Chapman. Doing so would “provide increased modularity for motorized vehicles….Another advantage of the present invention is the ability to provide increased support and protection along the underside of a motorized vehicle. This can be accomplished at least in part through the use of a triangular truss system and accompanying armor or plating situated along the vehicle frame bottom.” as recognized by Chapman (Paragraph 9).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Peschansky et al. (US 20090236877 A1) (hereafter “Peschansky”) in view of Kiley et al. (US 20100019538 A1) (hereafter “Kiley”). Regarding Claim 23, Peschansky teaches a method of manufacturing a modular vehicle but does not teach coupling the front and rear modules. Kiley teaches that assembling includes coupling the front frame module to a forward frame of the middle frame module with fasteners and coupling the rear frame module to a rear portion of the middle frame module with fasteners (Paragraph 0009: “In one embodiment, the mechanical coupling device comprises a plurality of mechanical fasteners…the plurality of mechanical fasteners are located in at least a longitudinal direction and a lateral direction when connecting the front frame module to the front bulkhead of the center frame module…the plurality of mechanical fasteners are located in at least a longitudinal direction and a lateral direction when connecting the rear frame module to the rear bulkhead of the center frame module…the plurality of mechanical fasteners comprising a plurality of bolts…further comprising a plurality of corresponding nuts to each bolt.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle of Peschansky to provide a means of fastening the modules together as taught by Kiley. A person having ordinary skill in the art would recognize that the component modules would have to be fastened together in order to constitute a vehicle. Note that combining prior art elements according to known methods to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, A.).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Peschansky et al. (US 20090236877 A1) (hereafter “Peschansky”) in view of Byrnes et al. (WO 2014194409 A1) (hereafter “Byrnes”). Regarding Claim 26, Peschansky teaches a method of manufacturing a modular vehicle but does not teach accessory attachments. Byrnes teaches the rear frame module being configured to support a plurality of accessory attachments (Paragraph 12: “Various types of accessory modules can be contemplated, including things such as an operator cab, a passenger seating module, a deck surface, a payload box or tank or even a lifting device or the like. There will be many different types of accessory modules or peripherals which can be conceived by those skilled in the art and design of industrial vehicle use and all such approaches are contemplated within the scope of the present invention insofar as any such attachment or peripheral could be rendered attachable to the remainder of the vehicle by the placement of a properly standardized pattern of accessory module attachment points thereon.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle of Peschansky to provide accessory attachments as taught by Byrnes. Doing so would provide “…the ability to connect power, hydraulics or the like to a third-party component…” and also provide “…the ability to interface a third-party component with the control network on the vehicle…to integrate the control of these third-party components along with driving the vehicle.” as recognized by Byrnes (“Operator Interface” Paragraph 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618